April 22, 1908. The opinion of the Court was delivered by
The defendants were indicted for the murder of M.M. Morse, and were convicted of manslaughter.
They have appealed to this Court upon several exceptions, the first of which is as follows:
"That in charging the jury, that the law implies malice, from the intentional taking of human life, his Honor, the presiding Judge, committed error, in not further charging in connection therewith, that while this is true, yet where the facts and circumstances attendant upon the homicide are brought out in the testimony, the *Page 166 
presumption is removed, and like any other material fact in the case, the State must prove malice, to the satisfaction of the jury beyond a reasonable doubt; his Honor's charge being but a part statement of the law."
As the defendants were convicted of manslaughter, it is not necessary to consider whether the charge was erroneous, for if there were error it was harmless. State v. McIntosh,40 S.C. 349, 18 S.E., 1033; State v. Richardson, 47 S.C. 18,24 S.E., 1028; State v. Stuckey, 56 S.C. 576,35 S.E., 263; State v. Clardy, 73 S.C. 340, 53 S.E., 493.
The next assignment of error is, that his Honor, the presiding Judge, abused his discretion in refusing to grant a new trial on the facts.
There was both positive and circumstantial evidence tending to show that the defendants killed the deceased with malice. When there is testimony tending to sustain the verdict, an order of the Circuit Judge refusing to grant a new trial is not appealable on the ground that he abused his discretion in not granting a new trial upon the facts of the case. State v. Nance, 25 S.C. 174.
The next error assigned is, that the presiding Judge should have granted a new trial, on the ground that the testimony established the fact, either that the defendants were guilty of murder or not guilty, and that there was no testimony whatever upon which to base a verdict of manslaughter.
In the recent case of State v. Perry, 78 S.C. 184, 187, the Court uses this language: "There was testimony tending to show that the defendant was guilty of murder. Therefore, he has no just cause to complain, that the jury took a merciful view of his case, and simply found him guilty of manslaughter."
The last assignment of error is as follows: "Because his Honor erred in passing upon said motion for a new trial, in holding that the jury was perfectly justified, in taking into consideration the fact that the defendants did not put up any *Page 167 
testimony, the error being that not only should the not putting up of testimony not be used against the defendants before the jury, but this fact should not have been considered by the trial Judge in passing upon said motion."
This was a mere passing remark by the presiding Judge, and is explained in his order.
These views practically dispose of all questions presented by the exceptions.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
April 22, 1908.